In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 17-290V
                                          (not to be published)

*************************
DAYNA SOTIRHOS,             *
                            *
                            *                                    Special Master Corcoran
                            *
                Petitioner, *                                    Filed: October 19, 2018
                            *
          v.                *
                            *                                    Decision by Stipulation; Damages;
SECRETARY OF HEALTH         *                                    Influenza (“flu”) Vaccine; Shoulder
AND HUMAN SERVICES,         *                                    Injury Related to Vaccine Administration
                            *                                    (“SIRVA”).
                Respondent. *
                            *
*************************

Bruce William Sloane, Law Office of Bruce W. Sloane, PC, White Plains, NY, for Petitioner.

Daniel Anthony Principato, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On March 1, 2017, Dayna Sotirhos filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleges that she suffered
from a Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result of her November
11, 2014 influenza (“flu”) vaccine. Id. at 1. Respondent initially recommended that Petitioner be
denied compensation in his Rule 4(c) Report. See generally ECF No. 11. Ms. Sotirhos amended
her petition on December 12, 2017. ECF No. 19. Respondent subsequently agreed to participate

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision in its present form will be
available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
in settlement negotiations, though he maintained his position that the flu vaccine did not cause
Petitioner’s injury. See Stip. at 1, ECF No. 28. The Parties filed a stipulation on October 10, 2018.
Id.

       Based upon my own review of the record, I conclude that the parties’ stipulation (as
attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $60,000.00, in the form of a check payable to Petitioner.

Stip. at 2. This amount represents compensation for all damages under Section 15(a) of the Act to
which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:17-vv-00290-UNJ Document 28 Filed 10/18/18 Page 1 of 5
Case 1:17-vv-00290-UNJ Document 28 Filed 10/18/18 Page 2 of 5
Case 1:17-vv-00290-UNJ Document 28 Filed 10/18/18 Page 3 of 5
Case 1:17-vv-00290-UNJ Document 28 Filed 10/18/18 Page 4 of 5
Case 1:17-vv-00290-UNJ Document 28 Filed 10/18/18 Page 5 of 5